NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0714n.06

                                         Case No. 20-5105

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Dec 22, 2020
 JESSICA JONES,                                    )                         DEBORAH S. HUNT, Clerk
                                                   )
          Plaintiff-Appellant,                     )
                                                   )        ON APPEAL FROM THE UNITED
 v.                                                )        STATES DISTRICT COURT FOR
                                                   )        THE WESTERN DISTRICT OF
 DAVID WISEMAN,                                    )        TENNESSEE
                                                   )
          Defendant-Appellee.                      )                     OPINION
                                                   )


BEFORE: CLAY, GIBBONS, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. While Jessica Jones was driving, she collided with a

commercial semi-trailer driven by David Wiseman. She sued.

       At Wiseman’s deposition, Jones questioned him about his obligations as a commercial

driver under the Federal Motor Carrier Safety Regulations (FMCSRs). Wiseman then moved in

limine requesting that Jones be prohibited from referring to the FMCSRs at trial because 1) she

had not identified any FMCSR as a basis for negligence per se and 2) the FMCSRs were irrelevant

because they did not establish the governing standard of care. Jones filed her own motion in limine

specifying four FMCSRs that she asserted applied and requesting that the court permit discussion

of them at trial. At a pretrial hearing, the district court granted Wiseman’s motion and denied

Jones’s. The court reaffirmed its decision post-trial.

       On appeal, Jones argues that the district court abused its discretion by excluding the

FMCSRs. And because the jury assigned equal fault to both parties, she asserts that this alleged
No. 20-5105, Jones v. Wiseman


error affected the trial’s outcome. She asks us to remand for a new trial. But given the broad

discretion afforded to district judges in making evidentiary decisions, we AFFIRM.

                                                 I.

       In 2017, Jessica Jones was driving her Hyundai Veracruz in Memphis, Tennessee, when

she collided with a commercial semi-trailer driven by David Wiseman. Jones then sued Wiseman,

alleging that Wiseman struck her while attempting a right turn from the left lane. Because

Wiseman was driving a commercial motor vehicle (CMV), he was subject to Federal Motor Carrier

Safety Regulations (FMCSRs) at the time of the collision.

       At Wiseman’s deposition, Jones’s counsel questioned Wiseman about his obligations

under the FMCSRs and his status as a professional driver. Before trial, Wiseman moved in limine

requesting that Jones be prohibited from referring to the FMCSRs at trial because 1) she had failed

to identify any FMCSR as a basis for negligence per se and 2) the FMCSRs were irrelevant since

they did not establish the governing standard of care. Jones did not respond, and the district court

issued an order granting Wiseman’s motion because “[i]nviting the jury to decide liability” because

Wiseman was “aware of and familiar with the FMCSRs” would be asking the jury to apply “a

general heightened duty of care to the broader public” and would therefore be an “attempt to

inflame the jury’s passions and incite them to render a verdict on an improper basis” in violation

of rule 403. (R. 138, PageID 1495-96.) But in that same order, the district court stated that it

would “entertain a separate motion in limine and, if necessary, [would] conduct a hearing outside

the presence of the jury to determine the admissibility of questions, testimony or argument

concerning an applicable FMCSR, if one is shown to exist.” (Id. at 1496.)

       The day after the court issued its order, Jones filed her own motion in limine requesting

that the court permit discussion of the FMCSRs at trial and specifying four “applicable”




                                                 2
No. 20-5105, Jones v. Wiseman


regulations: 49 C.F.R. § 383.110 (requiring commercial drivers to have knowledge and skills need

for safe operation), 49 C.F.R. § 383.111 (general areas of knowledge required, including “the

importance of proper visual search”), 49 C.F.R. § 383.131 (addressing test manuals for commercial

operators), and 49 C.F.R. § 390.11 (requiring motor carriers to require compliance with FMCSRs).

(R. 147, PageID 1614.) In her motion, she connected the regulations with Mississippi’s state

commercial driver test manual by explaining that under the FMCSRs, states must provide a Federal

Motor Carrier Safety Administration (FMCSA) pre-approved driver information manual to

commercial driver’s license applicants. She cited Mississippi’s manual because Wiseman had a

Mississippi commercial driver’s license. And she asserted that Wiseman’s “violation of the

FMCSRs” in “improperly performing turning maneuvers” was “demonstrated by his failure to

follow the proper procedures” laid out in Mississippi’s manual because state manuals “must

include . . . [t]he substance of the knowledge and skills that drivers must have as outlined” in the

FMCSRs. (Id. at 1616 (quoting 49 C.F.R.§ 383.131(a)(iv)).) That manual states:

       If you are driving a truck or bus that cannot make the right turn without swinging
       into another lane, turn wide as you complete the turn. Keep the rear of your vehicle
       close to the curb. This will stop other drivers from passing you on the right. Don’t
       turn wide to the left as you start the turn. A following driver may think you are
       turning left and try to pass you on the right. You may crash into the other vehicle
       as you complete your turn.

MISSISSIPPI    PROFESSIONAL       DRIVER’S     MANUAL,       2.7.6,    https://driving-tests.org/wp-

content/uploads/2014/10/MS_CDL-Drivers-Manual.pdf. And she argued that Wiseman’s failure

to comply with this provision meant that he had violated FMCSR § 383.11(a)(4)(iv).

       But Jones’s motion did not ask the district court to rule that the Mississippi manual was

admissible. Rather, she simply requested that the court allow “question, argument, and/or

testimony involving the Federal Motor Carrier Safety Regulations at trial.” (R. 147, PageID 1618.)




                                                 3
No. 20-5105, Jones v. Wiseman


        Despite having already issued an order granting Wiseman’s motion, the district court

reconsidered the FMCSR issue at a hearing on the competing motions, construing Jones’s motion

as a response to Wiseman’s. And although neither Wiseman’s nor Jones’s motion specifically

requested that the court admit or exclude the Mississippi manual at trial, both parties referenced

the manual and the regulations at the hearing.

        With the benefit of Jones’s response to Wiseman’s motion, the district court denied Jones’s

motion and again granted Wiseman’s motion. But its reasons for doing so differed from those

described in the initial ruling on Wiseman’s motion. Unlike its initial order, which excluded the

FMCSRs on grounds of unfair prejudice, the court’s oral ruling excluded them because 1) Jones

did not raise the FMCSRs in her amended complaint, 2) the FMCSRs do not establish the standard

of care, and 3) introducing the regulations would be more confusing to the jury than helpful.

        The court’s statement of its ruling on the motions only addressed the regulations. (R. 179,

PageID 2986 (“Obviously the Plaintiff is still allowed to ask the questions about, you know, how

one makes a right turn in a truck. But referencing the regulations themselves, I think, will only add

to the confusion of the jury.”).) But the hearing transcript reveals that the district judge viewed

the issue of the admissibility of the manual as the same as the admissibility of the regulations

themselves. For example, after the court decided the motions and in response to Jones’s attorney’s

question about whether he could use the manual to impeach Wiseman if Wiseman opened the door

by suggesting he had been trained in a different way, the district judge stated, “that strikes me as

fair.” (Id. at 2987.)

        The parties tried the case, and with no evidence of the regulations or the Mississippi

manual, the jury found that Wiseman and Jones were equally at fault for the accident. Because

Tennessee’s comparative fault doctrine prevents recovery unless the defendant is more at fault




                                                 4
No. 20-5105, Jones v. Wiseman


than the plaintiff, McIntyre v. Balentine, 833 S.W.2d 52, 57 (Tenn. 1992), the district court

dismissed Jones’s claims. Jones later filed a renewed motion for judgment as a matter of law or,

alternatively, a new trial. The judge denied her motion. She appealed. And she now argues that

she is entitled to a new trial because the district erred in excluding the FMCSRs at trial.

                                                    II.

           “The district court’s denial of [a] plaintiff's motion for new trial is reviewed for abuse of

discretion.” Cummins v. BIC USA, Inc., 727 F.3d 506, 509 (6th Cir. 2013). “To the extent the

motion for new trial was based on an erroneous evidentiary ruling, the evidentiary ruling, too, is

evaluated under the abuse-of-discretion standard.” Id.; see also Gen. Elec. Co. v. Joiner, 522 U.S.
136, 141 (1997) (“[A]buse of discretion is the proper standard of review of a district court’s

evidentiary rulings.”). Because “[t]he district court has broad discretion to determine questions of

admissibility; an evidentiary ruling is not to be lightly overturned.” Cummins, 727 F.3d at 510. A

court abuses its discretion only if we are left with a “definite and firm conviction that the trial court

has committed a clear error of judgment.” United States v. Thompson, 501 F. App’x 347, 363 (6th

Cir. 2012) (citation omitted). And“[a]n erroneous evidentiary ruling amounts to reversible error,

justifying a new trial, only if it was not harmless; that is, only if it affected the outcome of the

trial.” Cummins, 727 F.3d at 510.

                                                    III.

           Jones’s brief1 argues that the trial court improperly excluded evidence of the four federal

regulations because that evidence was both relevant under Federal Rule of Evidence 401 and

admissible under rule 403. And she asserts that the error prejudiced the outcome of her trial. So

our task here is simple: We must determine whether the district court abused its discretion in



1
    Jones only filed an opening brief.


                                                     5
No. 20-5105, Jones v. Wiseman


excluding discussion of those regulations and, if it was an abuse of discretion, whether the error

prejudiced Jones. But before we do so, we first explain the scope of the arguments that are properly

before us to decide this case because of some disparity between Jones’s arguments in her brief and

those she made below and at oral argument. We then proceed to the merits, analyzing exclusion

of the regulations under rules 401 and 403 and concluding that the district court did not abuse its

discretion.

                                                A.

       In her brief, Jones argues that the district court erred in excluding evidence of four federal

regulations. But she does not spend much time describing those regulations or explaining how she

would have used them at trial. Rather, she describes them each briefly and parenthetically in her

background section. She then later asserts that the regulations “[w]ere relevant and admissible

because they provide instruction on how to safely maneuver and drive a large commercial vehicle.”

(Appellant Br. at 11.) And she briefly describes the substance of the regulations in two sentences:

“The FMCSRs set safety and operation standards for companies and individuals operating trucks,

vans, buses, and other commercial motor vehicles involved in interested commerce. The FMCSRs

also require commercial drivers to receive specific training on how to safely make wide turns.”

(Id. at 14.) But she fails to explain how FMCSR safety standards related to this case. She fails to

explain how she would have used the regulations at trial. And she fails to describe the training

required under the regulations. Her cursory discussion of the regulations and her failure to explain

how she would have used the regulations at trial leave this panel without much more than a factual

description of this case, citations to four regulations, and assertions that those regulations were

relevant and admissible.




                                                 6
No. 20-5105, Jones v. Wiseman


       Oral argument and a review of the record, however, reveals that there could have been

more to Jones’s argument than her sparse brief sets forth. In district court, when Jones identified

the four allegedly relevant FMCSRs and asked the court for permission to discuss them, she argued

that there was an important interplay between the regulations and a manual that Mississippi

provides to CDL applicants under the regulations (Wiseman was driving with a Mississippi CDL).

And she claimed that Wiseman’s failure to comply with the FMCSRs in the way he made the turn

involved in the accident was “demonstrated by his failure to follow the proper procedures” in

Mississippi’s manual, which explained how to make turns like the one in this case. (R. 147,

PageID 1616.) At a hearing on both motions, Jones further explained why she believed the

regulations should come in. And as in her memorandum supporting her motion, she again

emphasized the relationship between the regulations and the Mississippi manual:

       To be specific about what we want to do, the Federal Motor Carrier Safety
       Regulations in 383.131 require that states must [provide] FMCSR pre-approved
       driver information manual, and the manual must include substance of the
       knowledge and skills that drivers must have.

       So that’s the FMCSR part that we’d like to get in. That he had an obligation to
       receive this testing manual. That he received his license in Mississippi and that the
       manual that he studied and was tested on had a rule about properly making a right-
       hand turn . . . .

(R. 179, PageID 2984.) So her argument appears to have been that the regulations were relevant

and admissible because they could support her reliance on the Mississippi manual whose

instructions Wiseman had allegedly violated. But both her motion and Wiseman’s motion only

asked for the inclusion or exclusion of evidence of the regulations, not the manual itself.

       That said, at the hearing on their motions, the parties and the district court seemed to treat

the manual as if it fell within the scope of their motions at least to a certain extent. After deciding

that “referencing the regulations themselves” would “only add to the confusion of the jury” and




                                                  7
No. 20-5105, Jones v. Wiseman


excluding such references, the trial judge then noted that the manual could come in for

impeachment purposes if Wiseman somehow opened the door. (Id. at 2987.) But the manual, of

course, is not an FMCSR. So the district court seems to have been incorrectly assuming that the

manual was included within the scope of its ruling and the parties motions. And neither the

regulations nor the manual came in at trial.

       Despite her arguments below, Jones never even mentions the Mississippi manual in her

brief. The closest she gets is when she parenthetically notes that 49 C.F.R. § 383.131 “addresses

test manuals for commercial motor vehicle operators,” and when she asserted that “the FMCSRs

also require commercial drivers to receive specific training on how to safely make wide turns.”

(Appellant Br. at 7, 9.) But the manual argument resurfaced at oral argument. And so we must

now decide whether we can and should consider the manual at all in disposing of this case.

       To begin with, the manual itself is not the subject of this appeal. The issue before us is

whether the district court abused its discretion “in excluding any mention of the FMCSRs.” (Id.

at 6; Appellee Br. at 2.) And the Mississippi manual is not a federal regulation. Furthermore, if

the district court and the parties incorrectly assumed that the manual itself fell within the scope of

the FMCSRs below, Jones’s brief does not assert that this mistake was reversible error—it doesn’t

even mention the manual at all. Thus we need not address whether the district court erroneously

excluded the manual itself.

       Rather, we must decide whether to address Jones’s unbriefed argument that the manual’s

relationship to the regulations should color our review of whether excluding the regulations was

an abuse of discretion. As this court has explained, a party “forfeits an argument by . . . failing to

make it in its opening appellate brief, or identifying it without pressing it.” Berkshire v. Beauvais,

928 F.3d 520, 530 (6th Cir. 2019) (quoting United States v. White, 920 F.3d 1109, 1122–23 n.4




                                                  8
No. 20-5105, Jones v. Wiseman


(6th Cir. 2019) (Clay, J., concurring in part and dissenting in part)). Because Jones’s opening brief

fails to even reference the manual, she has forfeited the argument that the interplay between the

standards in the manual and the regulations should color our analysis. The closest she comes to

making that argument is when her brief notes that the regulations address state manuals and asserts,

without citation, that the regulations require training on how to safely make wide turns. That is

not enough. And so we decline to consider Jones’s unbriefed argument that the relationship

between the manual and the regulations should impact our review. We simply review the case that

Jones presented in her brief—citations to four regulations, brief descriptions of the FMCSRs, and

a description of the factual background of her case.

                                                 B.

       Jones’s first argument on appeal is that the district court erroneously concluded that the

regulations were irrelevant and accordingly excluded them. Although the district court did not

explicitly state that the FMCSRs were irrelevant, it suggested that they were when it excluded

them because Jones had identified no rule that would impose a heightened standard of care. (R.

179, PageID 2986 (“It doesn’t establish the standard of care. It has more to do with what states—

what the, I guess, Feds require the states to do in their manuals for the issuing of licenses.”).) And

Wiseman argues that we should affirm on relevance grounds because the FMCSRs do not set the

standard of care.

       The parties appear to be speaking past each other on this issue. Both agree that Tennessee

law, rather than the FMCSRs, sets the standard of care that governs this case. But they disagree

about whether that renders the FMCSRs irrelevant.

       The bar for relevance is low under Federal Rule of Evidence 401. That rule states that

“[e]vidence is relevant if: (a) it has any tendency to make a fact more or less probable than it would




                                                  9
No. 20-5105, Jones v. Wiseman


be without the evidence; and (b) the fact is of consequence in determining the action.” Fed R.

Evid. 401 (emphasis added).

       Tennessee statutory law provides that “every driver of a vehicle shall exercise due care by

operating the vehicle at a safe speed, by maintaining a safe lookout, by keeping the vehicle under

proper control and by devoting full time and attention to operating the vehicle, under the existing

circumstances as necessary in order to . . . see and avoid colliding with any other vehicle[s].”

Tenn. Code § 55-8-136 (emphasis added). And, though Jones fails to cite any Tennessee cases on

this issue, we note that regulatory or statutory evidence that falls short of establishing the standard

of care may still be relevant as some evidence of negligence under Tennessee law. See Gross v.

Nashville Gas Co., 608 S.W.2d 860, 869 (Tenn. Ct. App. 1980) (quoting a trial court’s statement

that “the mere existence of a safety rule doesn’t mean its negligent to violate a safety rule” but that

the violation could still “be considered . . . in determining whether or not such a violation would

be a negligent act . . . under the circumstances” before upholding admission of the rules and noting

that “[t]here is Tennessee case law to support the conclusion that where one is aware of rules or

regulations, such rules are admissible under the theory that one’s conduct might have been, or

should have been, influenced by them”); Brown v. Mercer-Defriese, No. E2015-00755-COA-R3-

CV, 2016 WL 286456, at *4 (Tenn. Ct. App. Jan. 25, 2016) (“Generally speaking, an allegedly

dangerous or defective condition’s compliance with a regulatory code is relevant and often

probative, but not conclusive, on the question of the defendant’s negligence.”); City of

Elizabethton v. Sluder, 534 S.W.2d 115, 117 (Tenn. 1976) (“Compliance with (the Code) is not

conclusive on the question of the degree of care owed by the defendant, but is to be considered by

you, together with other circumstances . . . .”).




                                                    10
No. 20-5105, Jones v. Wiseman


       Jones identifies federal regulations that broadly describe the “knowledge and skills” that

the Federal Motor Carrier Safety Administration has determined are “necessary to operate a CMV

safely,” 49 C.F.R. § 383.110, and state that CMV drivers “must have knowledge of . . . [t]he

importance of proper visual search, and proper visual search methods, including: (i) Seeing ahead

and to the sides; (ii) Use of mirrors; and (iii) Seeing to the rear.” 49 C.F.R. § 383.111(a). The

regulations also explain that states “must provide an FMCSA pre-approved driver information

manual to” CDL applicants. 49 C.F.R. § 383.131. And they require motor carriers to require

observance of the FMCSRs. 49 C.F.R. § 390.11.

       These regulations may not supplant the Tennessee standard of care (due care under the

circumstances), but they do support the common-sense proposition that CMV drivers like

Wiseman need skills and knowledge that differ from those needed to drive other vehicles—they

require the “knowledge and skills . . . necessary to operate a CMV safely.” 49 C.F.R. § 383.110

(emphasis added). They also support the notion that there are proper ways for CMV operators to

keep themselves aware of their surroundings. And they show that CMV operators must learn about

these standards both through state pre-approved manuals and through the requirement that motor

carriers require observance of the regulations.         Because Tenn. Code § 55-8-136 takes

circumstances into account in defining “due care” in each case, these regulations have at least

“some tendency” to show that ordinary care when driving a CMV may differ from ordinary care

in operating a different type of vehicle. And they also have at least “some tendency” to show that

Wiseman should have known this. The question of what ordinary care requires under the

circumstances of this case is also “of consequence.” That is all that is required to be relevant under

rule 401. So if the district court’s decision to exclude discussion of the FMCSRs stemmed from

the conclusion that the FMCSRs were completely irrelevant, it erred.




                                                 11
No. 20-5105, Jones v. Wiseman


                                                 C.

       But even assuming relevance here, that alone cannot show that the district court erred in

excluding the regulations. Under Federal Rule of Evidence 403, a “court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly cumulative evidence.” The relevance bar is a low one—“any tendency to make a”

material “fact more or less probable than it would be without the evidence.” Fed. R. Evid. 401.

And while rule 403 places a thumb on the scale in favor of admission of relevant evidence by

requiring that the probative value of the evidence be substantially outweighed a listed danger, the

rule ultimately calls for a weighing. And the upshot is that evidence that is only slightly probative

is more susceptible to exclusion under rule 403.

       Here, the probative value of the evidence is minimal. The regulations support the common-

sense conclusion that CMV drivers may need skills and knowledge that differ from those required

for driving other vehicles. They show that, in general, there are proper ways for CMV operators

to keep themselves aware of what is happening around them—“proper visual search methods.”

And they show that Wiseman should have been aware of the regulations and the broad-based skills

and knowledge contemplated by them. But the regulations identified do not tell us what a specific

driver like Wiseman should have done under the circumstances of this case.              Indeed, the

regulations cited by Wiseman themselves provide that the “[t]he substance of the knowledge and

skills that drivers must have as outlined” in the FMCRSs is found in state manuals rather than the

regulations themselves. 49 C.F.R.§ 383.131(a)(iv). So we are simply left with regulations that

provide general indicia that CMV drivers should know how to operate their vehicles safely and

have the skills requisite to do so. This evidence supports Jones’s contention that ordinary care in




                                                 12
No. 20-5105, Jones v. Wiseman


operating a CMV differs from the care required to operate smaller vehicles. But its probative value

is minimal with no standards against which the jurors could have measured Wiseman’s actions.

Simply stated, the regulations do not tell us whether Wiseman did anything wrong at all. While

the regulations are not wholly irrelevant for the reasons explained above, their probative value is

minimal. It is simply common sense that people driving CMVs will need the skills and knowledge

necessary to safely operate those vehicles rather than the skill and knowledge required to drive

passenger vehicles.

       On the other side of the scale, the danger of “confusing the issues” and “misleading the

jury” is substantial here. There is a very fine and potentially confusing distinction between the use

of statutory or regulatory standards to set the standard of care (negligence per se) and resort to

those standards to simply measure the reasonableness of one’s actions under the standard of care

(some evidence of negligence). Tennessee cases have suggested that the latter use of statutes or

regulations may be proper. See Gross, 608 S.W.2d at 869. But still introduction of the FMCSRs

may have entailed a substantial danger of leaving the jury confused about whether the standard

was ordinary care or something else given federal regulation of CMV operators. Indeed, it appears

as if Wiseman failed to appreciate this nuanced distinction in making his arguments on appeal by

focusing on whether the regulations impose the standard of care despite Jones’s concession that

ordinary care under Tenn. Code § 55-8-136 applies. So we find it impossible to fault the district

judge for concluding that the regulations would “be more confusing to the jury than helpful to

them.” (R. 179, Page ID 2986.) And given the slight probative value of the evidence it is equally

difficult to gainsay the district court’s ultimate decision that the regulations should not come in

because of the potentially confusing nature of the evidence.




                                                 13
No. 20-5105, Jones v. Wiseman


        And Jones fails to present any viable reason to second guess the basis for the district court’s

decision—that the FMCSRs would be more confusing than helpful. Rather, Jones’s 403 argument

mainly responds to the basis of district court’s initial ruling on Wiseman’s motion—unfair

prejudice. Indeed, the closest her brief comes to addressing the district court’s determination that

evidence of the regulations would be more confusing than helpful is when she alleges that the

FMCSRs would not “unfairly prejudice Defendant, confuse the issues or mislead the jury,” and

then claims that “[q]uestioning Defendant about the FMCSRs would not lead a jury to impose a

heightened standard of care” because it would simply “help the jury in determining what was

reasonable . . . under the specific circumstances.” (Appellant Br. at 15.) But even this argument

arguably relates more to unfair prejudice—alteration of the standard of care—than to the danger

of confusion. And regardless, this is a far cry from a meaningful argument explaining why the

district court was wrong to conclude the FMCSRs would be more confusing than helpful. So if

the district court erred, Jones has not told us why.

        Our decision to uphold the district court’s ruling is also buttressed by the broad deference

district courts have when deciding evidentiary questions like this one. See Cummins, 727 F.3d at

510. A district court’s “evidentiary ruling [should] not to be lightly overturned.” Id. And so we

review evidentiary determinations for abuse of discretion. A district court abuses its discretion

only if we are left with a “definite and firm conviction that the trial court has committed a clear

error of judgment.” United States v. Thompson, 501 F. App’x 347, 363 (6th Cir. 2012) (citation

omitted). We are not left with that conviction here given Jones’s failure to make a compelling

argument showing why the evidence she desired to proffer was more helpful than confusing and

the fact that the regulations simply do not tell us what a driver like Wiseman should have done in

a case like this one.




                                                  14
No. 20-5105, Jones v. Wiseman


                                                 IV.

       Under our case law, “[a]n erroneous evidentiary ruling amounts to reversible error,

justifying a new trial, only if . . . it affected the outcome of the trial.” Cummins, 727 F.3d at 510.

But we need not determine whether exclusion of the FMCSRs impacted the outcome below

because the district court did not abuse its discretion in excluding them. We therefore AFFIRM

the district court’s denial of Jones’s motion for new trial.




                                                 15
No. 20-5105, Jones v. Wiseman


        CLAY, Circuit Judge, dissenting. The district court’s improper exclusion of relevant

evidence regarding the Federal Motor Carrier Safety Regulations (“FMCSRs”), in combination

with Tennessee’s modified comparative fault system, likely changed the outcome of the trial by

precluding Plaintiff Jessica Jones from recovering. The district court’s ruling was erroneous

because this evidence was both relevant and critical to Jones’ theory of the case that Defendant

David Wiseman was not using reasonable care when driving a commercial motor vehicle

(“CMV”), leading him to crash into Plaintiff’s vehicle. The district court’s error altered the course

of the trial, causing the jury to find Jones and Wiseman equally at fault for the accident;

consequently, Plaintiff was barred from recovering any damages under Tennessee’s modified

comparative fault system. Had Plaintiff been able to present evidence at trial related to the

FMCSRs, Plaintiff would likely have been able to convince the jury that Wiseman was more at

fault for the accident than Jones—by at least one percentage point, if not more—given that the

evidence would have gone directly to Wiseman’s failure to meet the standard of care.

        In the accident at issue, Defendant was driving a semi-trailer in Memphis, Tennessee, down

a busy avenue in the right lane around 9:00 AM. When he reached the stop light, he moved his

vehicle towards the left lane in order to make a right turn, leaving part of the trailer in the right

lane to block a vehicle from coming up next to him. Once the light turned green, Defendant

checked for oncoming traffic and proceeded to make a right turn. Despite having checked for cars

to his right, Defendant did not see Jones’ 2009 Hyundai Veracruz in the right lane, and, as a result,

his trailer collided with her vehicle, hitting her front left wheel.

        When due consideration is given to the facts of the collision in this case, and for the reasons

detailed above and below, the district court abused its discretion by excluding evidence of the




                                                   16
No. 20-5105, Jones v. Wiseman


FMCSRs, and a new trial was warranted because the district court’s evidentiary ruling affected the

trial’s outcome.

          First, the district court erred when it excluded evidence of the FMCSRs on the basis that

they were not relevant because they failed to impose a heightened standard of care on Wiseman.

Federal Rule of Evidence 401 does not set a high bar for determining when evidence is relevant.

See Fed. R. Evid. 401 (“Evidence is relevant if: (a) it has any tendency to make a fact more or less

probable than it would be without the evidence; and (b) the fact is of consequence in determining

the action.”). Jones’ contention that the FMCSRs were relevant regarding whether Defendant was

using reasonable care during the accident because they “informed the manner in which he drove

as a professional truck driver” far surpasses the threshold for admissible evidence. (Appellant Br.

at 15.)

          Both parties agree that Tennessee law provides the applicable standard of care. A

Tennessee statute provides the following standard of care for drivers of motor vehicles:

          [E]very driver of a vehicle shall exercise due care by operating the vehicle at a safe
          speed, by maintaining a safe lookout, by keeping the vehicle under proper control
          and by devoting full time and attention to operating the vehicle, under the existing
          circumstances as necessary in order to be able to see and to avoid endangering life,
          limb or property and to see and avoid colliding with any other vehicle . . . .

Tenn. Code Ann. § 55-8-136(b). As noted by Tennessee state courts and embedded in this

provision, “[b]oth common sense and the Tennessee Code create an obligation on the part of

drivers of automobiles to exercise due care.” Hickman v. Jordan, 87 S.W.3d 496, 499 (Tenn. Ct.

App. 2001). And due care considers what a reasonable person would do given the existing

circumstances. Doe v. Linder Constr. Co, 845 S.W.2d 173, 178 (Tenn. 1992) (“Ordinary, or

reasonable, care is to be estimated by the risk entailed through probable dangers attending the

particular situation and is to be commensurate with the risk of injury.”). In the present case, those




                                                   17
No. 20-5105, Jones v. Wiseman


circumstances include the knowledge that Defendant had regarding how to safely drive a CMV,

as discussed by the FMCSRs. See 49 C.F.R. § 383.111 (requiring that CMV operators have

knowledge in 20 general areas including “[p]rocedures for safe vehicle operations,” “[p]roper use

of the motor vehicle’s safety system,” and the “importance of a proper visual search”). The

majority correctly notes that Tennessee state courts have found regulatory and statutory provisions

that do not themselves provide a standard of care as relevant to determining whether there was

negligence in a given case. See Gross v. Nashville Gas Co., 608 S.W.2d 860, 869 (Tenn. Ct. App.

1980) (noting that where safety rules do not establish the standard of care but are “introduced

merely as some evidence, or as a circumstance, relevant to the issue of appellants' own contributory

negligence . . . [t]here is Tennessee case law to support the conclusion that such rules are

admissible under the theory that one's conduct might have been, or should have been, influenced

by them.”).

       Defendant’s argument that the FMCSRs bear no relevance to this case because they “do

not aid in setting the standard of care” incorrectly assumes, as the district court did, that the

FMCSRs are only relevant if they impose an applicable heightened standard of care. (Appellee Br.

at 21.) The fact that the FMCSRs do not provide a heightened standard of care only precludes

Plaintiff from pursuing a negligence per se claim—in which Defendant would be held liable for

violating one of the FMCSRs. It does not render the FMCSRs entirely irrelevant for purposes of

determining whether Defendant was negligent under Tennessee law. For example, in Malburg v.

Grate, the district court denied a similar motion in limine to exclude evidence and expert testimony

relating to the FMCSRs. No. 11-14856, 2014 WL 4473786, at *4 (E.D. Mich. Sept. 9, 2014). The

court noted that while such evidence would be “irrelevant and inadmissible to prove negligence

per se based upon an alleged violation of a particular FMCSR,” the defendant’s “knowledge of the




                                                18
No. 20-5105, Jones v. Wiseman


FMCSRs, and his alleged failure to apply that knowledge in the circumstances of this case” was

“relevant to the issue of negligence.” Id. Similarly, in Espinal v. Wright, the district court, in

dismissing the plaintiff’s negligence per se claim based on the FMCSRs, noted that the defendant’s

“supposed failure to apply those [areas of knowledge from 49 C.F.R. § 383.111] will, of course,

be relevant to the jury's determination on the ultimate issue of Wright's negligence.” No. 3:09–

CV–861, 2012 WL 864783, at *3 n.1 (W.D. Ky. Mar. 13, 2012). In this case, as in Malburg and

Espinal, evidence of Defendant’s knowledge of the FMCSRs was relevant to the jury’s

determination of Defendant’s negligence based on his failure to comply with the requirements of

the FMCSRs for CMV drivers in connection with the accident at issue.

       Defendant’s citations to Parks v. Daily Express, Inc., 719 F. Supp. 2d 894 (E.D. Tenn.

2010), and Woulard v. Greenwood Motor Lines, Inc., No. 1:17cv231-HSO-JCG, 2019 WL
3318467, at *1 (S.D. Miss. Feb. 4, 2019), do not compel a different conclusion. In Parks, the

district court determined, as the district court did in the present case, that Tennessee law provided

the applicable standard of care and rejected the plaintiff’s expert report because it was based solely

on the standards provided by manuals for CMV drivers and contained minimal references to the

FMCSRs or state regulations. 719 F. Supp. 2d at 899 (emphasis added). In Woulard, the district

court excluded evidence and testimony related to third-party safety guidelines, including the

FMCSRs, but provided the plaintiff with the opportunity to “demonstrate[] outside the presence

of the jury how any such guidelines are relevant and would be admissible under the Federal Rules

of Evidence.” 2019 WL 3318467, at *3. In neither of these cases was evidence of the FMCSRs

deemed irrelevant to the determination of negligence. Ultimately, evidence of the FMCSRs was

relevant because Defendant’s knowledge of the FMCSRs was part of the prevailing circumstances

for the jury to consider in determining whether Defendant was negligent.




                                                 19
No. 20-5105, Jones v. Wiseman


       Next, the district court abused its discretion in excluding the FMCSR evidence by under-

weighing the probative value of the FMCSR evidence and focusing erroneously on misplaced

concerns regarding the danger of confusing the issues and misleading the jury. A district court

“may exclude relevant evidence if its probative value is substantially outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403 (emphasis

added). We have previously indicated that “district courts have broad discretion in deciding issues

of admissibility under Rule 403.” Hines v. Joy Mfg. Co., 850 F.2d 1146, 1154 (6th Cir. 1988). But

in deciding whether evidence is admissible under Rule 403, the district court must view the

evidence “in a light most favorable to the proponent, maximizing its probative value and

minimizing its prejudicial effect” in order to determine whether the evidence has an “undue

tendency to suggest a decision on an improper basis.” United States v. Rey, 923 F.2d 1217, 1222

(6th Cir. 1991).

       Looking at the evidence in the light most favorable to Plaintiff, the FMCSRs had significant

probative value in informing the jury about the areas in which CMV drivers are required to be

knowledgeable in order to safely operate their vehicles, including areas specifically relevant to the

claim in this case that Defendant was negligent in making a right turn. 49 U.S.C. § 383.111 (noting

that CMV drivers must be knowledgeable in “[t]he proper procedures for performing various basic

maneuvers, including . . . [t]urning the vehicle, e.g., basic rules, off tracking, right/left turns and

right curves” and “[t]he importance of a proper visual search, and proper visual search methods,

including: (i) Seeing ahead and to the sides; (ii) Use of mirrors; and (iii) Seeing to the rear”). The

majority contends that the probative value of the FMCSRs is minimal because they provide “no

standards against which the jurors could have measured Wiseman’s actions.” (Majority Op. at 13.)




                                                  20
No. 20-5105, Jones v. Wiseman


But this argument is at odds with the contention that Tennessee state law, and not the FMCSRs,

provided the appropriate standard against which to judge Wiseman’s actions. The FMCSRs do not

lack probative value simply because they in and of themselves do not tell the jury whether

Defendant was negligent. And the fact that the jury could surmise the applicability of these general

areas of knowledge for CMV drivers through common sense does not diminish the probative value

of evidence provided by authoritative regulations. Making such knowledge available to the jury

was warranted given the particular risks associated with driving huge CMVs.

       Additionally, the probative value of the FMCSRs was not substantially outweighed by a

danger of confusing the issues or misleading the jury. As the majority itself states, the FMCSRs

do not provide standards of care by which to measure Defendant’s actions, making it unlikely that

the jury would be confused as to whether to apply the standard of care under Tenn. Code Ann. §

55-8-136 or the areas of knowledge listed under the FMCSRs for CMV drivers. Further, the district

court specifically instructed the jury that Tennessee law provided the relevant standard of care,

noting that “[u]nder Tennessee law, each driver has a duty to drive with reasonable care,

considering the hazards of weather, road, traffic and other conditions.” (R. 174, Jury Instructions

at PageID # 2900.) It is not uncommon for juries to be asked to apply complicated statutory

provisions or multiple principles of law in deciding a case. And the district court could have easily

provided a limiting instruction to the jury on how the FMCSRs were relevant to Defendant’s

knowledge regarding safely driving a CMV, while emphasizing that they did not provide a

heightened standard of care, in order to alleviate any concern as to jury confusion. See United

States v. LaVictor, 848 F.3d 428, 448 (6th Cir. 2017) (finding that the probative value of testimony

from three victims on incidents of physical abuse by the defendant was not outweighed by its

prejudicial impact or was needlessly cumulative, and noting that “a limiting instruction was given




                                                 21
No. 20-5105, Jones v. Wiseman


informing the jury on the proper use of the evidence, which ameliorated the risk of unfair

prejudice”).

       Finally, given that the district court abused its discretion in excluding evidence at trial of

the FMCSRs, the district court also erred in denying Plaintiff’s motion for a new trial because the

exclusion of the FMCSR evidence very likely affected the outcome of the trial. Under Federal

Rule of Civil Procedure 59, a district court may grant a new trial “after a jury trial, for any reason

for which a new trial has heretofore been granted in an action at law in federal court.” Fed. R. Civ.

P. 59(a)(1)(A). We have found that a new trial is warranted “when the jury reaches a ‘seriously

erroneous result as evidenced by (1) the verdict being against the [clear] weight of the evidence;

(2) the damages being excessive; or (3) the trial being unfair to the moving party in some fashion,

i.e., the proceedings being influenced by prejudice or bias.’” Static Control Components, Inc. v.

Lexmark Int’l, Inc., 697 F.3d 387, 414 (6th Cir. 2012) (alteration in original) (quoting Mike’s Train

House, Inc. v. Lionel, LLC, 472 F.3d 398, 405 (6th Cir. 2006)).

       In determining whether a new trial is appropriate based on the erroneous exclusion of

evidence, we have previously held that “[e]ven if a mistake has been made regarding the admission

or exclusion of evidence, a new trial will not be granted unless the evidence would have caused a

different outcome at trial.” Morales v. Am. Honda Motor Co., 151 F.3d 500, 514 (6th Cir. 1998);

Cummins v. BIC USA, Inc., 727 F.3d 506, 510 (6th Cir. 2013) (“An erroneous evidentiary ruling

amounts to reversible error, justifying a new trial, only if it was not harmless; that is, only if it

affected the outcome of the trial.”). The party seeking a new trial bears the burden of demonstrating

that he or she “suffered prejudice” as a result of the improper exclusion of evidence. Tompkin v.

Phillip Morris USA, Inc., 362 F.3d 882, 891 (6th Cir. 2004).




                                                 22
No. 20-5105, Jones v. Wiseman


        In the present case, evidence of the FMCSRs could well have led to a different outcome

given Tennessee’s comparative fault system. Tennessee has adopted a modified comparative fault

system, allowing plaintiffs to recover damages so long as they are less negligent than the

defendant. See McIntyre v. Balentine, 833 S.W.2d 52, 57 (Tenn. 1992) (“We therefore hold that

so long as a plaintiff's negligence remains less than the defendant's negligence the plaintiff may

recover; in such a case, plaintiff's damages are to be reduced in proportion to the percentage of the

total negligence attributable to the plaintiff.”). At trial, the jury found Jones and Wiseman to be

equally at fault for the accident, precluding Jones from recovering damages by a single percentage

point. Had Jones been able to present relevant evidence of the FMCSRs at trial, this evidence likely

would have been sufficient for the jury to shift the distribution of fault the one percentage point

necessary for Jones to recover. And while “an evidentiary ruling is not to be lightly overturned,”

Cummins, 727 F.3d at 510, in this case, the district court’s exclusion of the FMCSRs at trial was

not harmless and warranted reversal because the court excluded relevant evidence that likely was

the difference between Jones recovering the proportion of damages attributed to Defendant’s

negligence and not recovering any damages at all.1 Accordingly, the district court erred in denying

Jones’ motion for a new trial based on the district court’s exclusion of the FMCSR evidence.

        For the foregoing reasons, I respectfully dissent and would reverse the district court’s

denial of Jones’ motion for new trial.




1
  Defendant’s citation to Zickes v. Cuyahoga County, 700 F. App’x 475 (6th Cir. 2017), is inapposite for
the proposition that any error in excluding the FMCSR evidence was harmless. In that case, this Court
rejected Zickes’ claim that he was engaged in protected speech under the First Amendment and only then
determined that any erroneous exclusion of evidence related to that claim was harmless because “without
activity protected by the First Amendment, the scope of any retaliation is no longer relevant.” Id. at 477.
That First Amendment case is easily distinguishable from the present case, in which evidence of the
FMCSRs was relevant to the jury’s determination of Defendant’s negligence under Tennessee law, and its
exclusion was not harmless given Tennessee’s modified comparative fault system.


                                                    23